UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7600


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CASUAL BIANCA LYONS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:08-cv-00068-BO; 5:03-cr-00312-BO-1)


Submitted:    November 20, 2008             Decided:   December 2, 2008


Before MOTZ and GREGORY, Circuit Judges, and           HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Casual Bianca Lyons, Appellant Pro Se, Anne Margaret Hayes,
Assistant U.S. Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Casual    Bianca    Lyons   seeks    to    appeal    the   district

court’s order dismissing several claims raised in her motion

filed pursuant to 28 U.S.C. § 2255 (2000).                   This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000),   and   certain   interlocutory      and     collateral     orders,   28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).              The order Lyons seeks

to   appeal     is   neither   a   final     order     nor     an   appealable

interlocutory or collateral order.           Accordingly, we dismiss the

appeal for lack of jurisdiction.            We also deny Lyons’ motions

for preparation of a transcript at government expense and to

seal all filings in this appeal.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      DISMISSED




                                       2